36 F.3d 1091
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bro. Gayle BROWN (MICHAEL), Plaintiff Appellant,v.BALTIMORE CITY SCHOOL SYSTEM;  Mr. Amprey, Superintendent;Duke Ellington School, Defendants Appellees.
No. 93-1788.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1994.Decided:  September 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-92-1959-HM)
Gayle Brown, Appellant Pro Se.
Eileen Antoinette Carpenter, Baltimore City Public Schools, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Bro. Gayle Brown (Michael) appeals from the district court's order granting Defendants' summary judgment motion and dismissing his employment discrimination action.  Brown alleged discrimination on the basis of his religion and sex.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Brown failed to establish a prima facie case of employment discrimination.   See Philbrook v. Ansonia Bd. of Educ., 757 F.2d 476, 481 (2d Cir.1985), aff'd on other grounds, 479 U.S. 60, 65-66 (1986);   see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).  Moreover, he failed to rebut the legitimate, nondiscriminatory reasons Defendants proffered to support their actions.   See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253, 256 (1981);   Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.1991).*  Accordingly, we affirm the district court's order.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that while the district court failed to notice Brown as required by  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975), we find that this failure is harmless error in this case